IN THE SUPREME COURT, STATE OF WYOMING

                                   2022 WY 88

                                                     APRIL TERM, A.D. 2022

                                                             July 14, 2022


  MICHAEL SCOTT CARROLL, II,

  Appellant
  (Respondent),

  v.

  STATE OF WYOMING, ex rel.
  DEPARTMENT OF FAMILY
  SERVICES, CHILD SUPPORT
                                                      S-22-0033
  ENFORCEMENT DIVISION,

  Appellee
  (Petitioner),

  and

  MIRANDA CHRISTINE GIBSON,
  Appellee
  (Respondent).


                  Appeal from the District Court of Laramie County
                   The Honorable Thomas T.C. Campbell, Judge

Representing Appellant (Respondent):
      Michael S. Carroll, II, Pro Se.

Representing Appellee (Petitioner) The State of Wyoming, ex rel. Department of Family
Services, Child Support Enforcement Division:
       Bridget Hill, Wyoming Attorney General; Misha Westby, Deputy Attorney General;
       Christina F. McCabe, Senior Assistant Attorney General; Wendy S. Ross, Senior
       Assistant Attorney General.
Representing Appellee (Respondent):
      No appearance.


Before FOX, C.J., and KAUTZ, BOOMGAARDEN, GRAY, and FENN, JJ.




NOTICE: This opinion is subject to formal revision before publication in Pacific Reporter Third. Readers are
requested to notify the Clerk of the Supreme Court, Supreme Court Building, Cheyenne, Wyoming 82002, of
any typographical or other formal errors so that correction may be made before final publication in the
permanent volume.
FOX, Chief Justice.

[¶1] The Department of Family Services, Child Support Enforcement Division
(“Department”) petitioned the district court to modify Michael Scott Carroll, II’s 2012
child support order. Mr. Carroll answered and requested the court relieve him of his child
support arrears. He claimed the statutory minimum child support obligation of $50 was
unconstitutional. The district court denied his request for relief, modified the child support
order, and ordered Mr. Carroll to pay $4,596.71 in child support arrears. Mr. Carroll
appealed, and we affirm.

                                           ISSUE

[¶2] Mr. Carroll raises one issue, which we rephrase as whether the district court abused
its discretion when it denied his request for relief from the 2012 child support order.

                                          FACTS

[¶3]   This is the third time Mr. Carroll has brought his child support dispute to this Court.

                             In December 2012, the district court entered an
                     order establishing custody and support for Mr. Carroll
                     and Ms. Gibson’s children. Each party was represented
                     by counsel. The court waived the requirement that the
                     parties file financial affidavits. It did not calculate a
                     statutorily presumed child support amount, but did find
                     deviation from the child support guidelines necessary.
                     The court found that Mr. Carroll was incarcerated, “not
                     scheduled to be released until late November, 2012[,]”
                     and “not realistically able to earn imputed income.” It
                     was in the children’s best interests that Mr. Carroll pay
                     the statutory minimum child support—$50 per month—
                     pursuant to Wyo. Stat. Ann. § 20-2-304(b). The court
                     also entered an income withholding order, as required
                     by Wyo. Stat. Ann. § 20-6-204(a) (LexisNexis 2011).
                     Mr. Carroll did not directly appeal either order.

                             In April 2018, Mr. Carroll filed a pro se motion
                     entitled “Petitioner’s Motion for Relief from Child
                     Support Order.” The motion requested relief from the
                     income withholding order pursuant to W.R.C.P.
                     60(b)(6), on grounds that the minimum child support
                     obligation under § 20-2-304(b) facially contradicted 42
                     U.S.C. § 667(b)(2). That section of the federal statutes


                                              1
                     establishes a “rebuttable presumption” that the amount
                     calculated for support under state guidelines is the
                     appropriate amount. 42 U.S.C.A. § 667(b)(2) (West
                     2011). In his motion, Mr. Carroll argued § 20-2-304(b)
                     creates an irrebuttable presumption in violation of the
                     supremacy clause of the United States Constitution.
                     U.S. Const. art. VI, cl. 2; Wyo. Stat. Ann. § 20-2-304(b).
                     His motion was deemed denied and he appealed.

                             [In his first appeal in 2018, we] summarily
                     affirmed the denial of Mr. Carroll’s W.R.C.P. 60(b)(6)
                     motion on alternative grounds. MSC [v. MCG, 2019
                     WY 59, ¶¶ 8–15, 442 P.3d 662, 665–67 (Wyo. 2019).]
                     First, we determined that Mr. Carroll challenged the
                     wrong order. See id. ¶¶10–12, 442 P.3d at 665–66.
                     Instead of challenging the child support order, he
                     challenged the income withholding order. Id. ¶¶ 10–11,
                     442 P.3d at 665–66. The statutes made clear those
                     challenges are not the same, and Mr. Carroll provided
                     no cogent argument that his challenge to the income
                     withholding order could result in the relief he sought.
                     Id. ¶¶ 11–12, 442 P.3d at 666. Second, we determined
                     that even if Mr. Carroll intended to challenge the child
                     support order, there were significant reasons to
                     summarily affirm. Id. ¶ 13, 442 P.3d at 666.
                     Specifically, Mr. Carroll failed to present a record that
                     allowed us to determine why the district court found $50
                     appropriate—because of other income, an irrebuttable
                     presumption, a rebuttable presumption, Mr. Carroll’s
                     stipulation, or some other evidence. Id. ¶¶ 13–14, 442
                     P.3d at 666. Also, Mr. Carroll did not present any cogent
                     argument or statutory analysis to support his claim that
                     Wyoming’s statutory approach to setting child support
                     includes an irrebuttable presumption. Id. ¶ 15, 442 P.3d
                     at 667.

Carroll v. Gibson, 2021 WY 59, ¶¶ 5-7, 485 P.3d 1004, 1006 (Wyo. 2021) (footnotes
omitted).

[¶4] In his second appeal in 2021, Mr. Carroll moved for relief from the child support
order under W.R.C.P. 60(b)(4), claiming the order was void because Wyo. Stat. Ann. § 20-
2-304(b) was unconstitutional. Id. at ¶ 10, 485 P.3d at 1007. We held W.R.C.P. 60(b)(4)
could not relieve Mr. Carroll from the child support order “because even if Wyo. Stat. Ann.


                                             2
§ 20-2-304(b) is unconstitutional and the district court impermissibly applied an
irrebuttable presumption to calculate Mr. Carroll’s child support obligation, the order
would not be void.” Id. at ¶ 18, 485 P.3d at 1009. “The Wyoming Legislature repealed
§ 20-2-304(b), effective July 1, 2018. 2018 Wyo. Sess. Laws, Ch. 42, §§ 2-3 (H.B. 17).”
Carroll, 2021 WY 59, ¶ 5 n.2, 485 P.3d at 1006 n.2 (quoting Webb v. State ex rel. Dep’t of
Fam. Servs., Child Support Enf’t Div., 2020 WY 111, ¶ 6, 471 P.3d 289, 291 (Wyo. 2020)).

[¶5] The Department then petitioned the district court to modify the 2012 child support
order. It requested Mr. Carroll’s child support be reduced for the reason that Mr. Carroll
was incarcerated retroactive to July 1, 2018. It also requested the district court enter
judgment on Mr. Carroll’s child support arrears. In response, Mr. Carroll requested the
district court relieve him of all child support arrears because § 20-2-304(b) was
unconstitutional. The court held a hearing and entered an order modifying Mr. Carroll’s
child support obligation to $0, retroactive to July 1, 2018. It denied Mr. Carroll’s request
for relief and ordered him to pay $4,596.71 in child support arrears. Mr. Carroll timely
appealed.

                                 STANDARD OF REVIEW

[¶6] Mr. Carroll’s request for relief was in substance a W.R.C.P. 60(b)(6) motion. 1 See
Essex Holding, LLC v. Basic Properties, Inc., 2018 WY 111, ¶ 33, 427 P.3d 708, 717 (Wyo.
2018) (“[T]his Court looks to the substance of a motion in order to determine the
appropriateness of the motion.”) (citations omitted). A trial court has discretion to deny
relief under W.R.C.P. 60(b)(6), and we review the denial of relief for abuse of discretion.
Est. of Dahlke ex rel. Jubie v. Dahlke, 2014 WY 29, ¶ 27, 319 P.3d 116, 124 (Wyo. 2014)
(quoting Vanasse v. Ramsay, 847 P.2d 993, 996 (Wyo. 1993)). “An abuse of discretion
occurs where the district court could not reasonably have concluded as it did.” Bartel v.
West, 2015 WY 136, ¶ 12, 357 P.3d 1166, 1169 (Wyo. 2015) (quoting Drury v. State, 2008
WY 130, ¶ 8, 194 P.3d 1017, 1019 (Wyo. 2008)). The movant has the burden to “bring his
cause within the claimed grounds of relief and to substantiate these claims with adequate
proof.” SWC Prod., Inc. v. World Energy Partners, LLC, 2019 WY 95, ¶ 5, 448 P.3d 856,
858 (Wyo. 2019) (quoting Painovich v. Painovich, 2009 WY 116, ¶ 5, 216 P.3d 501, 503
(Wyo. 2009)). “An order denying relief will be reversed only if the trial court was clearly
wrong.” Id. (citing Painovich, 2009 WY 116, ¶ 5, 216 P.3d at 503).



1
              (b) Grounds for Relief from a Final Judgment, Order, or Proceeding.
               On motion and just terms, the court may relieve a party or its legal
               representative from a final judgment, order, or proceeding for the
               following reasons:
                                               * * *
                       (6) any other reason that justifies relief.
W.R.C.P. 60(b)(6).


                                                3
                                       DISCUSSION

[¶7] Mr. Carroll argues the district court abused its discretion when it entered a judgment
ordering him to pay $4,596.71 in child support arrears because Wyo. Stat. Ann. § 20-2-
304(b) was unconstitutional. He contends the now-repealed statute was unconstitutional
because it created an irrebuttable statutory minimum child support obligation of $50 per
month in violation of 42 U.S.C.A. § 667(b)(2).

[¶8] An appellant seeking relief under Rule 60(b)(6) must show “the existence of unusual
circumstances that justify the extraordinary relief requested.” Webb v. State ex rel. Dep’t
of Fam. Servs., Child Support Enf’t Div., 2020 WY 111, ¶ 10, 471 P.3d 289, 292 (Wyo.
2020) (quoting Essex Holding, 2018 WY 111, ¶ 72, 427 P.3d at 729). Mr. Carroll did not
do so, and the district court thus did not abuse its discretion.

[¶9] Mr. Carroll’s case is similar to Webb, where Mr. Webb agreed to pay $50 per month
in child support in his divorce decree, the minimum amount prescribed by § 20-2-304(b).
2020 WY 111, ¶ 4, 471 P.3d at 291. After the legislature repealed § 20-2-304(b), Mr. Webb
petitioned the district court under Rule 60(b)(6) to modify the divorce decree and relieve
him of his child support arrears. Id. at ¶ 6, 471 P.3d at 291-92. Like Mr. Carroll, he claimed
§ 20-2-304(b) unconstitutionally conflicted with 42 U.S.C.A. § 667(b)(2), relying on other
jurisdictions that held the respective state statute conflicted with the federal statute. Id. at
¶ 11, 471 P.3d at 292. (citing In re Marriage of Gilbert, 945 P.2d 238, 241-42 (Wash.
1997); Pickering v. Langdon, 1994 WL 568588, *2-3 (N.D. N.Y. Sept. 30. 1994); Rose ex
rel. Clancy v. Moody, 629 N.E.2d 378, 380-81 (N.Y. 1993); In re Haney v. Haney, 592
N.Y.S.2d 531, 532 (N.Y. App. Div. 1992)). We held Mr. Webb failed to meet his burden
of showing the existence of unusual circumstances for two reasons. Webb, 2020 WY 111,
¶ 10, 471 P.3d at 292. First, he advocated for and agreed to the $50 per month child support
obligation. Id. at ¶ 11, 471 P.3d at 292. He did not argue the statute was unconstitutional at
the time of the divorce decree. Id. The cases he relied on were decided before the decree,
and Mr. Webb provided no justification for not raising his argument prior to the decree. Id.
at ¶ 11, 471 P.3d at 292-93. Second,

              [Mr. Webb] could have raised all of his current arguments in
              an appeal from the divorce decree. He did not, however, file an
              appeal. He cannot now use Rule 60(b)(6) as a substitute for his
              failing to do so. See Essex Holding, LLC, ¶ 72, 427 P.3d at 728-
              29 (“‘[A] motion under Rule 60(b) cannot be used as a
              substitute for [a direct] appeal’ of the underlying judgment.”)
              (quoting 31.63 Acres of Land, 840 F.2d at 761) (other citation
              omitted); GenCorp, Inc. v. Olin Corp., 477 F.3d 368, 373 (6th
              Cir. 2007) (“A Rule 60(b) motion is neither a substitute for, nor
              a supplement to, an appeal”; “[f]or this reason, arguments that
              were, or should have been, presented on appeal are generally


                                               4
              unreviewable on a Rule 60(b)(6) motion.”) (citations and
              footnote omitted).

Id. at ¶ 13, 471 P.3d at 293. We thus held the district court did not abuse its discretion when
it denied Mr. Webb’s motion. Id. at ¶ 14, 471 P.3d at 293-94.

[¶10] We reach the same result in Mr. Carroll’s case. Mr. Carroll also relies on Pickering,
Rose, Haney, and Marriage of Gilbert to support his argument. These cases were decided
before the 2012 child support order, and as in Webb, he could have raised this argument at
the time of the order. He also could have appealed the 2012 order and raised his argument
on appeal but did not do so. “A motion under Rule 60(b) cannot be used as a substitute for
a direct appeal of the underlying judgment.” Webb, 2020 WY 111, ¶ 13, 471 P.3d at 293
(quoting Essex Holding, LLC, 2018 WY 111, ¶ 72, 427 P.3d at 728-29).

[¶11] Affirmed.




                                              5